DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I in the reply filed on June 1, 2022 is acknowledged.  The traversal is on the grounds that the groups have features in common. While this is true, the basis for restriction between a product and a method of making the product is based upon the ability of the product to be made by a materially different method.    As noted in the rejection the instantly claimed product could be made by steps materially different than those claimed such as by 3D printing or additionally by weaving or braiding fibers with the requisite properties then crimping the final product. A search burden therefore exists for a search of both the product and method given that there are numerous ways to make the claimed product. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites and its dependent claims require a “biopolymer”. The identity of this collection of compounds is unclear given that in claims 2 and 3, non-naturally derived polymers are recited. As a result, it is unclear what qualifies a polymer as a “biopolymer” given that a natural origin is not required. Thus the metes and bounds of the claims are unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (Biofabrication 2017 9(2):025010, 1-14) in view of Phaneuf et al. (US PGPub No. 2006/0129234) as evidenced by Bae et al. (International Journal of Industrial Entomology 2016 33(2):132-137).
Zhang et al. teach a layered vascular graft (see abstract). The lumen diameter is 3.5 mm and the suture pull-out force is about 4 N (see page 6 second column second full paragraph and figure 4A sample T-1; instant claims 10 and 12). Zhang et al. teach the wall thickness of the graft to be about 369 m (see page 6 second column second full paragraph; instant claim 11). The graft is composed of three fibrous layers, the inner layers are mixtures of fibers of silk fibroin and polycaprolactone at different ratios to provide different levels of stiffness and the outer layer is braided degummed silk yarn (see page 2 second column first full paragraph and page 3 first column first-third full paragraphs). The intermediate layer meets the limitation of being an inner layer and of being “rigid”, given that no limiting definition was provided and the inner layers are described as providing stiffness (see instant claim 1). Bae et al. detail that degummed silk yarn is elastic, therefore the outer layer of Zhang et al. meets the limitations of “elastic” (see page 132; instant claim 1).  Figure 1E-F show the fibers of the intermediate layer to be about 1000 nm or less, thus they meet the limitations of being submicron and nanoscale (see instant claims 4-5). The graft is not taught to be wavy.
Phaneuf et al. teach that crimping of a fiber based vascular graft eliminates dangers of kinking or collapse when the graft is flexed (see paragraph 14). In addition, Phaneuf et al. teach the usefulness of attaching bioactive molecules to the fibers in the graft to mediate blood flow through the graft (see paragraphs 37, 132-136 and table 4; instant claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to crimp the vascular graft of Zhang et al. This modification would have been obvious in light of the teachings of Phaneuf et al. as the application of the same technique to a similar product in order to yield the same improvement. The result is a wavy graft, as instantly claimed. It additionally would have been obvious to include a biomolecule in the vascular graft of Zhang et al., as Phaneuf et al. teach. This modification  also would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 1, 4-5, 8, and 10-12 are obvious over Zhang et al. in view of Phaneuf et al. as evidenced by Bae et al.

Claims 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Journal of Materials Chemistry B 2017 5:3758-3764) in view of Phaneuf et al. as evidenced by the Sigma reference (product specification sheet for CAS No. 68084-39-9; 2011) and Wamprecht et al. (US Patent No. 9,593,199).
Liu et al. teach a layered vascular graft (see abstract). The lumen diameter is less than 5 mm (see figure 2A; instant claim 10 ). The graft is composed of three fibrous layers, the inner layer is a combination of polylactide and polycaprolactone (see page 3759 first column first full paragraph; instant claim 2). This layer is followed by a layer that combines polyurethane and polycaprolactone to provide elasticity and is followed by an additional layer designed to guide vascular smooth muscle cell growth (see page 3759 first column first full paragraph). The supplementary data of Liu et al. show that the inner layer is comparatively stiffer than the intermediate layer due to its higher slope in the beginning of its stress-strain curve (see figure S2 30% PLA line and figure S3a, slope of line starting at zero until the slope changes indicating the material has yielded) The inner layer then qualifies as being “rigid”, given that no limiting definition was provided (see instant claim 1).  The intermediate layer meets the limitation of being an outer layer and is elastic (see instant claim 1). Figure S1c shows the fibers of the inner layer and figure S1f shows the fibers of the intermediate layer that meets the limitations of the outer layer meet. The fibers of the inner layer and the intermediate/outer layer meet the limitations of being submicron and nanoscale (see instant claims 4-6). The inner rigid layer has an average fiber diameter between 200 and 1000 nm and the intermediate outer elastic layer has an average fiber diameter between 400 and 1000 nm (see figure S1c; instant claims 4-6). The polyurethane is taught as a copolymer of diisocyanate, caprolactone, a diol, and a dipropylene glycol (see page 3762 second column second full paragraph, Sigma reference). Wamprecht et al. detail that thermoplastic polyurethanes are made by the polymerization of a diisocyanate, diol, caprolactone, and dipropylene glycol (see claim 1; instant claim 3). Liu et al. further teach seeding the outermost layer with vascular smooth muscle cells (see page 3761 first column first partial paragraph; instant claim 9). The graft is not taught to be wavy.
Phaneuf et al. teach that crimping of a fiber based vascular graft eliminates dangers of kinking or collapse when the graft is flexed (see paragraph 14). In addition, Phaneuf et al. teach the usefulness of attaching bioactive molecules to the fibers in the graft to mediate blood flow through the graft (see paragraphs 37, 132-136 and table 4; instant claim 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to crimp the vascular graft of Liu et al. prior to cell seeding. This modification would have been obvious in light of the teachings of Phaneuf et al. as the application of the same technique to a similar product in order to yield the same improvement. The result is a wavy graft, as instantly claimed. It additionally would have been obvious to include a biomolecule in the vascular graft of Liu et al., as Phaneuf et al. teach. This modification  also would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 1-6 and 8-10 are obvious over Liu et al. in view of Phaneuf et al. as evidenced by the Sigma reference and Wamprecht et al.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. in view of Phaneuf et al. as evidenced by the Sigma reference and Wamprecht et al. as applied to claims 1-6 and 8-10 above, and further in view of Liu et al. (BioMed Central Cardiovascular Disorders 2013 13(70):1-7 – henceforth Liu B).
Liu et al. in view of Phaneuf et al. as evidenced by the Sigma reference and Wamprecht et al. render obvious the limitations of instant claim 1. While in the submicron size range, the elastic layer fiber size is not as instantly claimed.
Liu B teach a vascular graft composed of fibrous polymer layers where polyurethane is employed for its elasticity (see abstract, page 1 second column first full paragraph, and page 2 second column first full paragraph). These polymer fibers are sized at 267 to 350 nm, yielding an average that is about 300 nm (see page 4 first column first full paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the polyurethane layer of Liu et al. in view of Phaneuf et al. as evidenced by the Sigma reference and Wamprecht et al. with fibers sized like those of Liu B. This modification would have been obvious because Liu B teach their suitability for the same application intended by Liu et al. in view of Phaneuf et al. as evidenced by the Sigma reference and Wamprecht et al. Therefore claim 7 is obvious over Liu et al. in view of Phaneuf et al. and Liu B as evidenced by the Sigma reference and Wamprecht et al.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615